234 F.3d 483 (9th Cir. 2000)
In re: JOHN DOUGLAS SMITH, Debtor.JOHN DOUGLAS SMITH, Appellant,v.PETER KENNEDY; ARMAND BOUZAGLOU; KIRIT GALA; CARY PRESENT; JOHN SEVILLA; CHARLES WISEMAN; PETER ANDERSON, Peter Anderson, Trustee, Appellees.
No. 98-56795
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed December 19, 2000

1
Before: Stephen Reinhardt and Diarmuid F. O'Scannlain, Circuit Judges, and William W Schwarzer,1 District Judge.

ORDER

2
The opinion previously filed on August 8, 2000 [221 F.3d 1001], is hereby withdrawn. The petition for rehearing is GRANTED.



Notes:


1
 The Honorable William W Schwarzer, Senior United States District Judge for the Northern District of California, sitting by designation.